DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is an apparatus claim drawn to a “trusted authority service provider.”  It is unclear what, if any, structure is required or implied by “an authority delegation function” because a function is not tangible.  Is the claim drawn to the controller being programmed with certain functionality, or does the “authority delegation function” require some other structural feature?  The 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicks et al. (US 2011/0161111, hereinafter “Dicks”) in view of Jelatis et al. (US 2008/0244717, hereinafter “Jelatis”).
In regards to claim 1, Dicks discloses a trusted authority service provider comprising a first communication element (e.g., element 270, par. 0170, Fig. 2C); and a controller to implement, via the communication element, first secure communications relative to an implantable device through a non-
In regards to claim 2, the implantable medical device comprises an active implantable medical device (par. 0143).
In regards to claim 3, the controller at least partially manages operations of the IMD via the secure communications (pars. 0172-0173).
In regards to claim 4, the system includes a security manager to implement a first security mechanism to encrypt the first secure communications from the trusted authority service provider to 
In regards to claim 5, the security manager further implements a third security mechanism to encrypt second secure communications from the trusted authority service provider to an IMD application associated with the communication platform and to implement a fourth security mechanism to decrypt second secure communications from the IMD application to the trusted authority service provider (Fig. 2C, communication to/from 260 to 270; pars. 0073-0074, 0062-0063, 0173, 0178 and 0179).
	In regards to claim 6, the first and second communications are separate from and independent of each other (Fig. 2C).
	In regards to claim 7, the communication platform comprises a first portion on which the IMD application is executable, wherein the first portion includes a first channel to implement the first secure communications and a second channel to implement the second communications, wherein the second channel is separate from, and independent of, the first channel (par. 0174; the intermediary device can retransmit unmodified data from the server directly to the IMD via a first channel or communicate to the server with a second channel -- the examiner is considering these channels to be separate from and independent of each other because they are different data being transferred between different devices). 
	In regards to claim 8, in response to the second secure communications received by the trusted authority service provider from the IMD application (i.e., the medical data of pars. 0071-0072), the trusted authority service provider to form (i.e., capable of forming) at least a portion of the first secure communications to be transmitted via the communication platform to the IMD (pars. 0073-0076).
	In regards to claim 9, the trusted authority service provider to (i.e., is capable of) at least partially monitor operations of the IMD via the communications (e.g., par. 0076).

	In regards to claim 11, the controller to receive (i.e., capable of receiving) sensed physiological information (pars. 0059-0061).
	In regards to claim 12, the trusted authority service provider includes a performance manager to evaluate performance by the IMD (par. 0076, medical device diagnostic information).
	In regards to claim 13, the performance evaluation is based at least partially on sensed physiologic-related information received from the IMD (par. 0076; e.g., data validity measurement, test result parameter, signal-to-noise parameter).
	In regards to claim 14, the trusted authority service provider to (i.e., is capable of) transmit second secure communications including performance information displayable in a user interface of the IMD application (pars. 0128, 0132-0133).
	In regards to claim 15, the performance manager comprises a transfer function to implement data transfer from the trusted authority service provider to applications external to the IMD and trusted authority service provider (Fig. 2A, par. 0077; other medical devices or intermediary devices).
	In regards to claim 20, the controller is configured to execute machine-readable instructions to carry out its functionality (par. 0041).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicks and Jelatis, and further in view of John (US 2008/0058773, hereinafter “John”).  Dicks discloses the essential features of the claimed invention, including wherein the performance manager is programmed to selectively implement adjustments to operation of the IMD via the first secure communications (pars. 0074-0076); the adjustment is based at least partially on sensed physiological information (par. 0076); based on data collected by the medical device (par. 0076); and based on performance information collected by the medical device (par. 0076) and a set of rules configurable by the clinician (par. 0071; “configurable” in their own decision-making when making adjustments).  Although indicating that the medical device may be a respiration monitor (par. 0143), Dicks does not expressly disclose that the system adjusts operation of an implantable device in treating sleep-disordered breathing, that the adjustment is based on data “solely collected” by the IMD, or a set of rules programmed into the performance manager by a clinician.  However, John teaches remotely adjusting operation of a sleep-.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the new ground of rejection above in view of Jelatis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688.  The examiner can normally be reached on M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792